DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-14, 16-19 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations “wherein each respective second hoop plane is parallel to each other respective second hoop plane and spaced from each other respective second hoop plane along the first longitudinal axis, and wherein the second non-zero angle relative to the first longitudinal axis is different in magnitude than the first non- zero angle relative to the first longitudinal axis; wherein each of the first hoops intersects with and is fixed to at least one of the second hoops; wherein each of the second hoops intersects with and is fixed to at least one of the first hoops; and wherein the first hoops and the second hoops form a structure extending between and connected to the first base member and the second base member.”
the closest prior art does not disclose the above limitations. In particular, a aircraft landing gear component with first and second rows of parallel loops which are oppositely oriented such that they intersect to form a bogie beam of a cantilevered landing gear. The prior art does not make obvious combining prior art references to achieve the claimed limitations as this would involve hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642